Citation Nr: 1428436	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a TDIU.

A portion of the Veteran's records are contained in the Virtual VA and Veterans Benefits Management System (VBMS) databases.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and to afford the Veteran every possible consideration.

The Veteran is presently service connected for posttraumatic stress disorder (PTSD), coronary artery disease, residual scars associated with coronary artery disease triple bypass grafting, and erectile dysfunction.  He meets the schedular criteria for a TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).

First, in a September 2013 statement, the Veteran's representative indicated that the Veteran had received treatment for his service-connected coronary artery disease at the Charleston VA Medical Center (VAMC) and Dorn VAMC which is pertinent to his claim, and requested that these records be obtained prior to deciding his claim.

Second, the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Notably, a June 2010 VA examination noted "severe" occupational dysfunction resulting from the Veteran's PTSD, and an April 2014 VA examination indicated that the Veteran's heart disease does not impact his ability to work.  However, these opinions do not directly address whether the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience as a result of his service-connected disabilities.  Therefore, such an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from April 2010 through the present from the Charleston and Dorn VA medical facilities and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination which discusses the effect of his service-connected disabilities on his employability.  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (posttraumatic stress disorder, coronary artery disease with triple bypass surgery, residual scars associated with triple bypass grafting, and erectile dysfunction), in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  The opinion should be generated without consideration of his nonservice-connected disabilities or age.

In generating this opinion, the examiner should take a complete history from the Veteran regarding his educational and occupational experience.

Note: The term "at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the Veteran's claim of entitlement to a TDIU.  If the claim is not granted, send the Veteran and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

